       CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

JOHN RAINES AND JOHN NESSE, as
Trustees of the Carpenters & Joiners
                                                    No. 20-1291 (JRT/TNL)
Welfare Fund et al.; and
JEFF MILLER AND RICK BATTIS, as
Trustees of the Twin City Flooring            MEMORANDUM OPINION AND ORDER
Covering Industry Pension Fund et al.,         DENYING PLAINTIFFS’ MOTION TO
                                               STRIKE THIRD-PARTY COMPLAINT
                                Plaintiffs,

v.

STEVE JUNGE INSTALLATIONS, LLC and
MINDY JUNGE,

        Defendants/Third-Party Plaintiffs,
v.


NORTH CENTRAL STATES            REGIONAL
COUNCIL OF CARPENTERS,

                   Third-Party Defendant.


     Amanda R. Cefalu and Nathan T. Boone, KUTAK ROCK LLP, 60 South Sixth
     Street, Suite 3400, Minneapolis, MN 55402, for plaintiffs.

     Bryan J. Morben and Sandra S. Smalley-Fleming, FREDRIKSON & BYRON,
     200 South Sixth Street, Suite 4000, Minneapolis, MN 55402, for defendants
     Steve Junge Installations, LLC and Mindy Junge.

     Amanda R. Cefalu, KUTAK ROCK LLP, 60 South Sixth Street, Suite 3400,
     Minneapolis, MN 55402 and Burt A. Johnson, NORTH CENTRAL STATES
     REGIONAL COUNCIL OF CARPENTERS, 700 Olive Street, St. Paul, MN 55130,
     for third-party defendant North Central States Regional Council of
     Carpenters.
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 2 of 16




       Plaintiffs, trustees of several union pension and fringe benefit funds (“the Funds”)

filed a Motion to Strike Defendants’ Third-Party Complaint, asserting that third-party

practice is improper in this ERISA Section 515 delinquent contribution action because it

would undermine the purpose of Section 515, which is to prevent complex litigation.

Defendants and Third-Party Plaintiffs, Junge’s Flooring and Mindy Junge, allege that Third-

Party Defendant, North Central States Regional Council of Carpenters (the “Union”),

procured their agreement to a collective bargaining agreement (“CBA”) through fraud in

the execution and otherwise breached the CBA, so the Union is derivatively liable for any

contributions to the Funds owed by Defendants.

       Because Defendants’ Third-Party Complaint states a theory of derivative liability;

the factual and legal allegations in the Third-Party Complaint overlap with Defendants’

affirmative defenses to the collection action; and, given that overlap, proceeding with the

claims together would be more efficient than additional litigation, subsequent or parallel

to the collection action, the Court will find that impleader is proper and will exercise its

discretion to deny the Funds’ Motion to Strike the Third-Party Complaint.


                                      BACKGROUND

       THE PARTIES

       Plaintiffs (collectively, “the Funds”) are trustees of multiemployer fringe benefit

funds created and maintained pursuant to Section 302(c)(5) of the Labor Management

Relations Act (LMRA), 29 U.S.C. § 186(c)(5), and administered in accordance with the

                                            -2-
         CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 3 of 16




Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq. (“ERISA”). (See

Compl. ¶¶ 1–5, June 1, 2020, Docket No. 1.) 1

       Defendant and Third-Party Plaintiff Steve Junge Installations, LLC d/b/a Junge’s

Flooring (“Junge’s Flooring”), is a Minnesota limited liability company in the floorcovering

business. (Id. ¶ 6–7). Defendant and Third-Party Plaintiff Mindy Junge is an owner or

officer of Junge’s Flooring (Junge’s Flooring and Mindy Junge are referred to collectively

throughout as “Defendants”). (Id. ¶ 8.) Junge’s Flooring employs individuals in the

carpentry construction and floorcovering industries and is an “employer” under ERISA

Section 5, 29 U.S.C. § 1002(5). (Id. ¶¶ 9–10.).

       Third-Party Defendant North Central States Regional Council of Carpenters (the

“Union”) is a labor organization based in Saint Paul, Minnesota. (Third-Party Compl. ¶ 6,

Sept. 15, 2020, Docket No. 18.) The Union represents employees in collective bargaining

with employers and contractors in fields such as carpentry, industrial, millwright, and pile

driving. (Id.)




1
  Plaintiffs John Raines and John Nesse are Trustees of the Carpenters & Joiners Welfare Fund,
(Compl. ¶ 1), as well as Trustees of the Twin City Carpenters Pension Master Trust Fund, (id. ¶ 2.)
Plaintiffs Jeff Miller and Rick Battis are Trustees of the Twin City Floor Covering Industry Pension
Fund. (Id. ¶ 3). Plaintiffs John Raines and Rick Battis are Trustees of the Twin City Floor Covering
Industry Fringe Benefit Trust. (Id. ¶ 4.) Plaintiffs are authorized under ERISA to act on behalf of
these fringe benefits plans. (Id. ¶ 5.)
                                                -3-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 4 of 16




       THE FUNDS’ COLLECTION ACTION AGAINST DEFENDANTS

       Junge’s Flooring signed a collective bargaining agreement (“CBA”) with the Union

through at least April 30, 2019, which required Defendants to pay fringe benefit

contributions to the Funds for every hour worked by employees who performed

floorcovering work as defined by the CBA. (Compl. ¶¶ 14, 16) Mindy Junge agreed to be

personally bound and liable for any failure of Junge’s Flooring to comply with the CBA.

(Id. ¶ 15.) In addition to making benefit contributions, Defendants were bound to the

terms of the Trust Agreements, which govern the Funds, (id. ¶ 18), required to complete

monthly reports identifying covered employees and their hours worked, (id. ¶ 17), and

obligated to make their employment and payroll records available for examination and

audits by the Funds, (id. ¶ 19.)

       On June 1, 2020, the Funds filed a Complaint against Defendants, claiming a right

to audit Junge’s Flooring for compliance with the CBA from February 2018 through April

2019, and a right to any contributions owed based on the audit. (Id. ¶¶ 21–29.)

Defendants allegedly failed to fill out the required monthly report form, (id. ¶¶ 17, 25),

and refused to produce employment and payroll records for February 2018 through April

2019 as requested, (id. ¶¶ 22–25.) The Funds claim that Defendants did not make

required fringe benefit contributions between February 2018 and April 2019. (Id. ¶ 26.)

On September 15, 2020, Defendants filed an Answer and Affirmative Defenses. (Ans. &

Affirm. Defenses, Sept. 15, 2020, Docket No. 18.) Defendants affirmatively stated that


                                           -4-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 5 of 16




they are not liable for contributions because, among other things, the CBA was procured

through fraud in the execution and/or fraud in the inducement and is therefore void and

unenforceable. (Affirm. Defenses ¶ 4).


       THE THIRD-PARTY COMPLAINT

       Defendants/Third-Party Plaintiffs (“Defendants”) allege that Dominic Andrist, an

agent and representative of Third-Party Defendant (“the Union”), met with Steve and

Mindy Junge, the owners of Junge’s Flooring, multiple times in November 2017 to

encourage Junge’s Flooring to have its employees join the Union. (Third-Party Compl.

¶¶ 8–9.) At each meeting, Steve Junge told Andrist that he was not interested in signing

a CBA because Junge’s Flooring primarily does residential work with lower profit margins,

and therefore could not afford to pay union wages and benefits for all employees. (Id.

¶ 9.) However, Andrist represented that Junge’s Flooring could sign a CBA and the Union

would only require payment of Union wage rates and benefits for employees working on

jobs with Union general contractors. (Id. ¶ 10.) At various meetings, Andrist assured

Junge’s Flooring that it could continue working on non-Union jobs without paying Union

wages or benefits, (id. ¶¶ 10–11), would get significant work from Union general

contractors, (id. at ¶ 12), and could terminate the CBA at any time, (id. at ¶¶ 13, 15–16.)

       Then, Andrist went to the Junge’s Flooring office in March 2018 while Steve was

out at a worksite. (Id. ¶ 17.) Even though Steve had been primarily involved in discussions

with the Union, Andrist handed Mindy a document titled “Agreement and Signature

                                            -5-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 6 of 16




Pages” and asked her to sign it. (Id.) According to Defendants, Andrist told Mindy that

she did not need to read the document because some contents would be modified based

upon his discussions with Steve. (Id. ¶ 18.) Andrist instructed Mindy to backdate the

signature, insisted that they needed to get it signed, would work out details later, and

hovered over her until she signed, giving her no time to review the document or discuss

with an attorney. (Id. ¶¶ 17–21.) Andrist again assured Mindy that the CBA could be

terminated at any time and would only impose an obligation for Union jobs. (Id. ¶ 20.)

Mindy signed the document, allegedly under pressure and relying on Andrist’s verbal

representations. (Id. ¶ 21.)

       On April 9, 2018, after receiving very few jobs from Union general contractors and

having difficulties getting in touch with Andrist, the Junges informed Andrist that the

agreement was not working out. (Id. ¶¶ 22–27.) Andrist did not respond, and the Junges

considered the agreement terminated. (Id. ¶ 27.)

       In May 2018, Junge’s Flooring started receiving monthly remittance reports to fill

out, even though the company had not worked on any Union jobs. (Id. ¶ 28.) Andrist

instructed Steve to fill out the reports indicating Junge’s Flooring had no Union

employees. (Id.)

       In September 2018, Junge’s Flooring received a letter from the Funds’ receiving

agent, asking to set up an audit to verify the accuracy of contributions made to the Funds.

(Id. ¶ 29.) Steve responded that Junge’s Flooring had terminated the CBA, and Steve was


                                            -6-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 7 of 16




allegedly told the audit was not necessary. (Id. at ¶ 30.) In November 2018, Junge’s

Flooring received a letter from the Carpenters and Joiners Fringe Benefits Fund

threatening legal action if it did not comply with the audit. (Id. ¶ 31.)

       In December 2018, Andrist told Defendants to send an email confirming

termination of the CBA, and Mindy sent the email on December 18, 2018. (Id. ¶¶ 33–35.)

In February 2019, after another request from Andrist, the Junges sent the termination

confirmation request again, this time on Junge’s Flooring letterhead. (Id. ¶¶ 36–37.)

Junge’s Flooring continued to only work on non-Union jobs and did not have any

communication with the Union or the Funds. (Id. ¶¶ 38–39.)

       On September 15, 2020, Defendants filed a Third-Party Complaint against the

Union seeking a declaratory judgment that the CBA is void ab initio or voidable based on

the Union’s misrepresentations, (id. ¶ 42–55), and bringing one count for breach of

contract for the Union’s breach of the “actual agreement”—the terms negotiated by

Andrist and Steve Junge, (id. ¶¶ 56–62.)

       On September 30, 2020, the Funds filed a Motion to Strike or Dismiss the Third-

Party Complaint pursuant to Federal Rule of Civil Procedure 14(a)(4). (Mot. Strike

Pleading, September 30, 2020, Docket No. 21.) 2



2
  Because the Funds’ Motion was styled as a “Motion to Strike or Dismiss,” and because the
Motion was not referred to the Magistrate Judge, there is some confusion among the parties
about whether they must make 12(b)(6) arguments about the viability of Defendants’ third-party
claims. To that end, in addition to their arguments regarding improper third-party practice, the
Funds argue that the Defendants’ claims against the Union are either preempted by Section 8 of
                                              -7-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 8 of 16




                                         DISCUSSION

       STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 14, a defendant may bring a third-party

complaint against a nonparty “who is or may be liable to it for all or part of the claim

against it.” Fed. R. Civ. P. 14(a)(1). By bringing a third-party complaint, the defendant

becomes the third-party plaintiff, and the third-party becomes the third-party defendant.

Fed. R. Civ. P. 14(a). Generally, impleader under Rule 14(a) “should be liberally construed

in favor of impleading a third-party, as its purpose is to avoid a circuity of actions and a

multiplicity of suits, in order that all related claims may be disposed of in one action, and

thereby simplify, and expedite, the litigation process.” United States v. J & D Enterprises

of Duluth, 955 F. Supp. 1153, 1156 (D. Minn. 1997) (citations omitted). “[T]hird-party

practice under Rule 14 enables a party to avoid the costs and pitfalls associated with

litigating multiple suits on the same subject matter, and the attendant possibility of

inconsistent verdicts[.]” Heubel Materials Handling Co. v. Universal Underwriters Ins. Co.,

704 F.3d 558, 565 (8th Cir. 2013) (quotation omitted).




the National Labor Relations Act (“NLRA”) because they are claims for unfair labor practices, or
are improper under Section 301 of the Labor Management Relations Act (“LMRA”) because the
statute of limitations expired, or Defendants failed to exhaust grievance remedies. Because the
Motion before the Court is not a Motion to Dismiss for Failure to State a Claim pursuant to Rule
12(b)(6) and, in fact, such a motion could only be filed by the Third-Party Defendant, the Court
declines to analyze the merits of the NLRA and LMRA arguments at this time.
                                              -8-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 9 of 16




       However, any party may move to strike, sever, or try separately the third-party

complaint. Fed. R. Civ. P. 14(a)(4). Whether to permit impleader is within the discretion

of the court, see Waylander-Peterson Co. v. Great Northern Ry. Co., 201 F.2d 408, 415 (8th

Cir. 1953), and a court does not abuse its discretion in striking a third party complaint if

permitting third-party practice would disadvantage the underlying action, see, e.g.,

Southwest Adm’rs, Inc. v. Rozay’s Transfer, 791 F.2d 769, 777 (9th Cir. 1986) (citing 6

Wright & Miller, Fed. Prac. & Proc. § 1443, at 210 (1971)).


       ANALYSIS

       A.     Derivative Liability

       To maintain their Third-Party Complaint under Rule 14(a), Defendants must

articulate a theory of the Union’s alleged derivative or secondary liability for the Funds’

claims against them. A third-party defendant’s alleged liability must be “in some way

dependent upon the outcome of the main claim.” Mattes v. ABC Plastics, Inc., 323 F.3d

695, 698 (8th Cir. 2003) (quoting United States v. Olavarrieta, 812 F.2d 640, 643 (11th Cir.

1987)). A third-party plaintiff cannot merely assert a “separate and independent claim,”

even if the third-party complaint arises out of the same set of facts as the original claim.

Id. To satisfy Rule 14(a), third-party plaintiffs often assert causes of action for indemnity

or contribution, but impleader doctrine is not limited to those types of claims. See Wells




                                             -9-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 10 of 16




Fargo Bank, N.A. v. MLD Mortg., Inc., No. 12–227, 2012 WL 6139366, at *2 (D. Minn. Dec.

11, 2012). 3

       In their Third-Party Complaint, Defendants allege that they have been sued by the

Funds seeking unpaid fringe benefit contributions and other damages because of the

Union’s fraud and breach of the CBA. Defendants ask the Court to order the Union to

indemnify Defendants for any damages caused by the Union’s conduct. In other words,

if the Funds are entitled to fringe benefit contributions from Junge’s Flooring, the Union

is in turn liable to Junge’s Flooring for those amounts because it was through the Union’s

fraudulent actions that Junge’s Flooring was made liable to the Funds. Defendants also

suggest that any liability to the Funds would amount to additional damages for the

Union’s alleged breach of contract since, under contract law, a breaching party is liable

for all losses that “naturally and proximately flow from the breach.” Mattson Ridge, LLC

v. Clear Rock Title, LLP, 824 N.W.2d 622, 630 (Minn. 2012) (quoting Olson v. Rugloski, 277

N.W.2d 385, 388 (Minn. 1979)).

       The Third-Party Complaint explains why the Union is secondarily liable for any

damages Defendants may owe the Funds in the underlying Section 515 action. Therefore,




3
  See also 6 Wright & Miller, Fed. Prac. & Proc. § 1446 (3d ed.) (“A third-party claim may be
asserted under Rule 14(a)(1) only when the third party’s liability is in some way dependent on
the outcome of the main claim or when the third party is secondarily liable to the defending
party. The secondary or derivative liability notion is central and thus impleader has been
successfully utilized when the basis of the third-party claim is indemnity, subrogation,
contribution, express or implied warranty, or some other theory.”).
                                            -10-
         CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 11 of 16




Defendants have stated a theory of derivative liability sufficient for impleader. The Funds

argue that Defendants’ third-party claims are not dependent on the outcome of the

original Section 515 action. Rather, the Funds contend, Defendants assert independent

claims based on the Union’s breach of contract for fraud and misrepresentation, and

Defendant’s liability to the Funds would merely be evidence of damages sustained due to

the Union’s alleged wrongdoing. The Court finds, however, that because Defendants

allege the Union is liable to them for fraud or breach of contract, and that the extent of

damages owed by the Union to Defendants depends on Defendants’ liability to the Funds,

Defendants have sufficiently pleaded derivative liability for impleader pursuant to Rule

14(a).


         B.    Heightened Impleader Standard Under ERISA Section 515

         Although the Court finds that Defendants stated a sufficient theory of derivative

liability pursuant to Rule 14(a), the Court must also determine whether, as the Funds

argue, third-party practice in this case is nonetheless subject to a heightened standard to

protect the purpose of ERISA Section 515, 29 U.S.C. § 1145. Prior to enactment of Section

515, collection actions often turned into “complex and costly litigation involving various

contract formation defenses.” Cent. States, S.E. & S.W. Areas Pension Fund v. Indep. Fruit

& Produce Co., 919 F.2d 1343, 1348 (8th Cir. 1990). Congress passed Section 515 to

“simplify actions to collect delinquent contributions, avoid costly litigation, and enhance

the actuarial planning necessary to the administration of multiemployer pension plans.”

                                            -11-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 12 of 16




Id. Section 515 now places the pension fund in a better position than a typical third party

beneficiary to a contract, as a pension fund is entitled to assume that the parties to the

CBA are following the stated plain terms therein. Id. at 1348–49. To that end, “courts

recognize only two defenses to a collection action: that the pension contributions are

themselves illegal or that the collective bargaining agreement is void.” Id. at 1349.

       The Funds argue that a distinct, heightened impleader standard applies for

collection actions pursuant to ERISA Section 515 which limits the scope of a third-party

complaint in the same way Section 515 limits defenses to collection actions. In other

words, a third-party complaint is only viable if it alleges that the operative agreement is

either illegal or void. Most courts, however, ultimately rely on generally applicable

discretionary considerations for third-party practice, such as undue complication or delay,

rather than applying a categorical rule. 4



4
  See, e.g., Laborers’ Pension Fund v. McKinney Const. Corp., 2000 WL 1727779, at *2–4 (N.D. Ill.
Nov. 21, 2000) (noting allegations in a third-party complaint could not be raised as affirmative
defenses in Section 515 action and dismissing third-party complaint because “impleading the
Union would unnecessarily complicate and delay resolution of the matter by raising issues of
coercion, lack of majority status, and discharge of duties under the contract”); Laborers’ Dist.
Council Pension & Disability Trust Fund No. 2 v. Geofreeze, Inc., 298 F.R.D. 300, 304 (D. Md. 2014)
(“[T]he special nature of this kind of ERISA case should be taken into account when considering
the appropriateness of a third-party complaint. When so considered, the third-party complaint
is clearly detrimental to the just, speedy, and inexpensive determination of the Plaintiffs’
complaint.”(quotation omitted)). Some courts, even within the same jurisdictions, more clearly
reject limiting third-party practice based the Section 515 affirmative defenses. See, e.g., See Cent.
States, S.E. & S.W. Areas Pension Fund v. Gopher News Co., 542 F. Supp. 2d 823, 826 (N.D. Ill.
2008) (stating that “whether Gopher News would be entitled to raise a fraud-in-the-inducement
defense against the Plan does not necessarily mean a complaint against the Union must
necessarily be litigated separately”); Trustees of the Sheet Metal Workers’ Local Union No. 80
Pension Trust Fund v. W.G. Heating & Cooling, 555 F. Supp. 2d 838, 850 (E.D. Mich. 2008) (“The
                                                -12-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 13 of 16




       Accordingly, the Court finds that applying a flexible approach to impleader is better

suited to the goals of third-party practice than a categorical rule strictly limiting third-

party complaints in Section 515 actions to allegations that an agreement is illegal or void.

The Court notes, however, that in the Section 515 context, a third-party complaint

alleging illegality or fraud in the execution would likely more easily satisfy these

discretionary guidelines, since the facts would be relevant to both the third-party claim

and underlying action. Cf. Rozay’s Transfer, 791 F.2d at 774–75.


       C.     Discretionary Factors

       Because the Court will apply a flexible approach, the Court will assess Defendant’s

Third-Party Complaint using generally applicable discretionary factors for impleader, such

as the timeliness of joinder, potential prejudice to the parties, potential for undue

complication of the underlying action, avoiding duplicative lawsuits, and preventing

circuity of action by settling related matters in one lawsuit. See, e.g., Waylander-Peterson

Co., 201 F.2d at 415.

       Here, the Third-Party Complaint alleges the CBA is void ab initio via fraud in the

execution, which is also one of Defendants’ affirmative defenses to the Section 515




defendant’s third-party complaint asserting fraud and misrepresentation against Local 80
therefore is cognizable and within this Court’s supplemental jurisdiction. Although fraudulent
inducement may not normally be a defense to ERISA collection actions of this sort, that rule does
not preclude a third-party complaint seeking indemnification on such a theory.” (citation
omitted)).

                                              -13-
       CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 14 of 16




action. “Fraud in the execution arises when an agreement is executed but a party neither

has knowledge nor reasonable opportunity to obtain knowledge of its character and

essential terms.” See Trustees of Twin City Bricklayers v. McArthur Tile Corp., 351 F. Supp.

2d 921, 924–25 (D. Minn. 2005) (citing T.E.A.M. Scaffolding Sys., Inc. v. United Bhd. of

Carpenters, 29 Fed. Appx. 414, 416 (8th Cir.2002)). Misrepresentations as to the character

or essential terms of a proposed contract can prevent a party from obtaining knowledge

of its terms. Raines v. Dow Acoustics, Inc., No. 16-2624, 2018 WL 809594, at *3 (D. Minn.

Feb. 9, 2018). In short, fraud in the execution is related to misrepresentations about the

actual contents of an agreement.

       Defendants allege that Andrist tried to prevent Mindy from reading the

agreement; Mindy had never seen the agreement before; and Andrist represented that

the terms of the agreement would reflect negotiations with Steve, including limited

obligations to pay Union wages and benefits and an ability to terminate the agreement at

any time. Defendants allege that Mindy signed the agreement without an opportunity to

review its contents because of Andrist’s representations and pressure. Thus, Mindy did

not know the essential terms of the agreement and did not have an opportunity to learn

them. Therefore, the Third-Party Complaint states a claim for fraud in the execution and

properly impleads the Union because the allegations overlap with Defendants’ affirmative

defenses to the Section 515 action and would not unduly complicate the action.




                                           -14-
        CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 15 of 16




       Even if the Third-Party Complaint did not allege fraud in the execution, impleader

is still permissible in this case based on the discretionary factors. First, Defendants filed

the Third-Party Complaint at the earliest possible moment in this lawsuit, simultaneous

to filing their Answer. Second, irrespective of whether the Third-Party Complaint alleges

fraud in the execution or fraud in the inducement, the facts alleged overlap with

Defendants’ Affirmative Defenses. As such, the requisite discovery based on Defendants’

Third-Party Complaint would be the same as discovery related to Defendants’ Answer and

Affirmative Defenses, and the risk of undue complication to the Section 515 action is

relatively low. Cf. Geofreeze, 298 F.R.D. at 303–04 (dismissing the third-party complaint

to avoid discovery proceeding on two different tracks). Third, if the Court strikes the

Third-Party Complaint, Defendants could file a separate complaint against the Union

alleging the same claims and facts, which would require duplicative discovery, and could

result in a circuitous outcome. Cf. Rozay’s Transfer, 791 F2d at 777 n.4 (explaining that,

after the district court struck a third-party compliant in a Section 515 action, the employer

filed a separate lawsuit against the Union and the district court awarded indemnification

for any contributions found to be owed in the Section 515 action).

       The Court is cognizant that Section 515 actions are intended to be streamlined and

relatively swift. If discovery reveals that the overlapping factual allegations in the Third-

Party Complaint and Affirmative Defenses are not actually relevant to both parts of the

action, or if discovery does not support the allegation of fraud in the execution, then both


                                            -15-
       CASE 0:20-cv-01291-JRT-TNL Doc. 66 Filed 02/12/21 Page 16 of 16




the Third-Party Complaint and the collection action could be ripe for summary judgment.

However, based on the allegations, it appears that there is a significant amount of factual

overlap, and pursuing discovery through a single action will be more efficient for the Court

and the parties. In sum, because the Third-Party Complaint would not unduly complicate

or prolong the matter, even considering concerns specific to the Section 515 context, the

Court will deny the Funds’ Motion to Strike the Third-Party Complaint.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion to Strike Third-Party Complaint [Docket No.

21] is DENIED.



DATED: February 12, 2021                          _____                      _____
at Minneapolis, Minnesota.                               JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court




                                           -16-
